      Case 2:19-bk-56469                    Doc 33      Filed 05/10/21 Entered 05/10/21 09:31:18                               Desc Main
                                                        Document     Page 1 of 6


 Fill in this information to identify the case:

 Debtor 1          Huegene    Reed, Jr
                   __________________________________________________________________

 Debtor 2              ________________________________________________________________
 (Spouse, if filing)

                                         __________
 United States Bankruptcy Court for the: Southern District     of __________
                                                           of Ohio
                                                      District

 Case number           2:19-bk-56469
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: HIP Loans I, LLC
                   _______________________________________                                                      5
                                                                                    Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                             Date of payment change:
 identify the debtor’s account:                          8 ____
                                                        ____ 0 ____
                                                                4 ____
                                                                    6               Must be at least 21 days after date       06/06/2021
                                                                                                                              _____________
                                                                                    of this notice


                                                                                    New total payment:                                326.75
                                                                                                                              $ ____________
                                                                                    Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.    Will there be a change in the debtor’s escrow account payment?
       q   No
       q   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                   Current escrow payment: $ _______________                      New escrow payment:         $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.    Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
       variable-rate account?
       q   No
       q   Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:                  3.75
                                                _______________%                  New interest rate:                   2.875
                                                                                                              _______________%

                                                                     163.92
                   Current principal and interest payment: $ _______________                                                    154.82
                                                                                  New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
       q   No
       q   Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                    New mortgage payment: $ _______________


Official Form 410S1                                         Notice of Mortgage Payment Change                                            page 1
   Case 2:19-bk-56469                          Doc 33             Filed 05/10/21 Entered 05/10/21 09:31:18                              Desc Main
                                                                  Document     Page 2 of 6




Debtor 1         Huegene      Reed, Jr
                 _______________________________________________________                       Case number         2:19-bk-56469
                                                                                                             (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û/s/ Michelle R. Ghidotti-Gonsalves
     _____________________________________________________________
     Signature
                                                                                               Date     05/10/2021
                                                                                                        ___________________




 Print:             Michelle  R. Ghidotti-Gonsalves
                    _________________________________________________________                  Title   Authorized  Agent for Secured Creditor
                                                                                                        ___________________________
                    First Name                      Middle Name         Last Name



 Company            Ghidotti Berger, LLP
                    _________________________________________________________



 Address            1920  Old Tustin Ave.
                    _________________________________________________________
                    Number                 Street

                    Santa Ana                        CA     92705
                    ___________________________________________________
                    City                                                State       ZIP Code



 Contact phone      949-427-2010
                    ________________________                                                   Email bknotifications@ghidottiberger.com
                                                                                                     ________________________




Official Form 410S1                                                   Notice of Mortgage Payment Change                                             page 2
Case 2:19-bk-56469                Doc 33        Filed 05/10/21 Entered 05/10/21 09:31:18                                     Desc Main
                                                Document     Page 3 of 6

                                                                           BSI Financial Services
                                                                           314 S Franklin St. / Second Floor PO Box 517
                                                                           Titusville PA 16354
                                                                           Toll Free: 800-327-7861
                                                                           Fax: 814-217-1366
                                                                           myloanweb.com/BSI




     March 26, 2021

     HUEGENE REED JR
     167 SMITH ST
     CROTON OH 43013

                                                                                                   Loan Number:
                                                                                          Property Address: 167 SMITH STREET
                                                                                                           CROTON OH 43013

     Dear HUEGENE REED JR:

     Changes to Your Mortgage Interest Rate and Payments on 05/06/21

     Under the terms of your Adjustable-Rate Mortgage (ARM), you had a 006 month(s) period during
     which your interest rate stayed the same. That period ends on 05/06/21, so on that date your
     interest rate and mortgage payment change. After that, your interest rate may change every 6
     month(s) for the rest of your loan term.


                                         Current Rate                                                    New Rate
                                     and Monthly Payment                                            and Monthly Payment
Interest Rate                             3.75000%                                                       2.87500%
Principal
                                            $       98.06                                                 $       104.56

Interest
                                            $       65.86                                                  $       50.26

Escrow (Taxes
and Insurance)                              $     171.93                                                   $     171.93

Total Monthly                                                                                            $ 326.75
                                            $     335.85
Payment                                                                                                due June 6, 2021



     Interest Rate: We calculated your interest rate by taking a published “index rate” and adding a
     certain number of percentage points, called the “margin.” Under your loan agreement, your index
     rate is 0.20238% and your margin is 2.68000%. The 6 MONTH LIBOR is published Daily in WALL
     STREET JOURNAL.

     Licensed as Servis One, Inc. dba BSI Financial Services.

     BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
     If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
     discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
     that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a
     demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
     such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                                 Page 1 of 3
Case 2:19-bk-56469               Doc 33        Filed 05/10/21 Entered 05/10/21 09:31:18                                     Desc Main
                                               Document     Page 4 of 6

                                                                          BSI Financial Services
                                                                          314 S Franklin St. / Second Floor PO Box 517
                                                                          Titusville PA 16354
                                                                          Toll Free: 800-327-7861
                                                                          Fax: 814-217-1366
                                                                          myloanweb.com/BSI

    Rate Limit(s): Your rate cannot go higher than 13.70000% over the life of the loan. Your rate can
    change each 006 months by no more than 1.00000%. We did not include an additional 0.00000%
    interest rate increase to your new rate because a rate limit applied. This additional increase may be
    applied to your interest rate when it adjusts again on 11/06/21.

    New Interest Rate and Monthly Payment: The table above shows your new interest rate and new
    monthly payment. Your new payment is based on the 6 MONTH LIBOR, your margin, 2.68000% your
    loan balance of $ 20,976.27, and your remaining loan term of 164 months.

    Interest Only Payments: Your new payment will not cover any principal. Therefore, making this
    payment will not reduce your loan balance.


    Prepayment Penalty: None

    If You Anticipate Problems Making Your Payments:
         · Contact the Customer Care Department at 1-800-327-7861 as soon as possible.
         · If you seek an alternative to upcoming changes to your interest rate and payment, the
            following options may be possible (most are subject to lender approval):
                 · Refinance your loan.
                 · Sell your home and use the proceeds to pay off your current loan.
                 · Modify your loan terms with investor.
                 · Payment forbearance temporarily gives you more time to pay your monthly
                    payment.
         · If you would like contact information for counseling agencies or program in your area, call
            the U.S. Department of Housing and Urban Development (HUD) at 1-800-569-4287 or visit
            www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm, or the U. S. Consumer Finance Protection
            Bureau (CFPB) at http://www.consumerfinance.gov . If you would like to contact
            information for state housing finance agency, contact U.S. Consumer Finance Protection
            Bureau (CFPB) at http://www.consumerfinance.gov/mortgagehelp.


    Should you have any questions regarding this notice, please reach out to DUKE NGUYEN, you Single
    Point of Contact for this loan, at 1-888-738-5873.

    BSI Financial Services
    314 S Franklin St, 2nd Floor
    Titusville, PA 16354
    NMLS # 38078; # 1195811


    Licensed as Servis One, Inc. dba BSI Financial Services.

    BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
    If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
    discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
    that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a
    demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
    such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                                Page 2 of 3
Case 2:19-bk-56469               Doc 33        Filed 05/10/21 Entered 05/10/21 09:31:18                                     Desc Main
                                               Document     Page 5 of 6

                                                                          BSI Financial Services
                                                                          314 S Franklin St. / Second Floor PO Box 517
                                                                          Titusville PA 16354
                                                                          Toll Free: 800-327-7861
                                                                          Fax: 814-217-1366
                                                                          myloanweb.com/BSI

    If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your
    bankruptcy case or you have received a discharge of your personal liability for the obligation
    identified in this letter, we may not and do not intend to pursue collection of that obligation from
    you personally. If these circumstances apply, this notice is not and should not be construed to be a
    demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise,
    please also note that despite any such bankruptcy filing, whatever rights we hold in the property
    that secures the obligation remain unimpaired.




    Licensed as Servis One, Inc. dba BSI Financial Services.

    BSI NMLS # 38078. Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).
    If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a
    discharge of your personal liability for the obligation identified in this letter, we may not and do not intend to pursue collection of
    that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a
    demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any
    such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                                                Page 3 of 3
Case 2:19-bk-56469      Doc 33     Filed 05/10/21 Entered 05/10/21 09:31:18                 Desc Main
                                   Document     Page 6 of 6


                                      CERTIFICATE OF SERVICE
             On May 10, 2021, I served the foregoing documents described as Notice of Mortgage
      Payment Change on the following individuals by electronic means through the Court’s ECF
      program:
              COUNSEL FOR DEBTOR(S)
              Richard A Schwager                       ras@schwagerlaw.com

              TRUSTEE
              Faye D. English                          notices@ch13columbus.com

              US TRUSTEE
              US Trustee                               ustpregion09.cb.ecf@usdoj.gov

              I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct.
                                                               /s/ Brandy Carroll
                                                               Brandy Carroll

              On May 10, 2021, I served the foregoing documents described as Notice of Mortgage
      Payment Change on the following individuals by depositing true copies thereof in the United States
      mail at Santa Ana, California enclosed in a sealed envelope, with postage paid, addressed as
      follows:


       Debtor(s)
       Huegene Reed, Jr
       167 Smith Street
       Croton, OH 43013


              I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct.
                                                               /s/ Brandy Carroll
                                                               Brandy Carroll
